Citation Nr: 0324514	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  02-13 321	)	DATE
	)
	)


THE ISSUE

Whether May 11, 1982 and January 7, 1987 decisions of the 
Board of Veterans' Appeals should be revised or reversed on 
the grounds of clear and unmistakable error.

(The issue of entitlement to an earlier effective date for a 
total rating for compensation purposes based upon individual 
unemployability prior to February 24, 1989 will be addressed 
in a separate decision).


REPRESENTATION

Moving party represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The veteran had active service from October 1973 to January 
1974.

Historically, a May 11, 1982 decision of the Board of 
Veterans' Appeals (Board) awarded an increased rating of 70 
percent for the veteran's service-connected schizophrenia 
(previously rated 50 percent); and a subsequent January 7, 
1987 Board decision restored the 70 percent rating for said 
disability (after the veteran had appealed a December 1985 
rating decision, which had reduced the 70 percent rating to 
50 percent).  

In a written statement dated in May 1999, the veteran filed 
with the Board a formal motion for revision of said May 11, 
1982 and January 7, 1987 Board decisions on the grounds of 
clear and unmistakable error, incorporating by reference a 
motion for reconsideration he had filed with the Board in 
September 1994.  That motion for reconsideration on said 
Board decisions had been denied in November 1994 by the 
Deputy Vice Chairman of the Board, by direction of the 
Chairman, under delegated authority pursuant to law.  In 
September 2002, the Board's administrative staff sent the 
veteran a letter, advising him, in part, that said motion had 
been received and that he should review pertinent laws and 
regulations concerning motions for revision of Board 
decisions based on clear and unmistakable error.  Although in 
September 2002, the Board's administrative staff also sent 
the veteran's representative a letter, informing him, in 
part, of his right to review the file or file a written 
response, no response from his representative was 
subsequently received.  Accordingly, pursuant to original 
appellate jurisdiction, the Board will render a decision 
herein on the clear and unmistakable error motion.  


FINDINGS OF FACT

1.  In a May 11, 1982 decision, the Board awarded an 
increased rating of 70 percent for the veteran's service-
connected schizophrenia (previously rated 50 percent).  A 
subsequent January 7, 1987 Board decision restored the 70 
percent rating for said disability (after the veteran had 
appealed a December 1985 rating decision, which had reduced 
the 70 percent rating to 50 percent).  

2.  The May 11, 1982 and January 7, 1987 Board decisions were 
supported by the evidence then of record and the applicable, 
existent statutory and regulatory provisions.  


CONCLUSION OF LAW

The May 11, 1982 and January 7, 1987 Board decisions are not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1403 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, to the extent any duty to assist 
requirement may exist with respect to motions for revision of 
Board decisions on the grounds of clear and unmistakable 
error, it is the Board's opinion that any necessary 
evidentiary development has been accomplished.  In Livesay v. 
Principi, 15 Vet. App. 165 (2001), (en banc) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§ 5100 et. seq. (West 2002)) was not applicable to motions 
alleging clear and unmistakable error in decisions of the 
Board.  

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-
1411 (2002).  Pursuant to 38 C.F.R. § 20.1404(a), the motion 
alleging clear and unmistakable error in a prior Board 
decision must be in writing, and must be signed by the moving 
party or that party's representative.  The motion must 
include the name of the veteran; the name of the moving party 
if other than the veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  

The motion filed by the veteran appears to satisfy the filing 
and pleading requirements set forth in 38 C.F.R. § 20.1404 
for a motion for revision of a decision based on clear and 
unmistakable error.  

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1406 (2002).

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made....  

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation. 

The Court, in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

The veteran contends, in essence, that said May 11, 1982 and 
January 7, 1987 Board decisions, which respectively awarded 
and restored a 70 percent evaluation for schizophrenia, were 
clearly and unmistakably erroneous, on the grounds that the 
Board decisions (a) violated the duty to assist, by failing 
to consider a claim of individual unemployability and by 
failing to obtain Social Security Administration (SSA) 
records confirming his inability to work; and (b) failed to 
provide reasons and bases and apply, or correctly apply, VA 
regulations, including the provisions of 38 C.F.R. § 4.16 
pertaining to the issue of individual unemployability.  The 
veteran cites, in part, Gilbert v. Derwinski, 1 Vet. App. 49, 
(1990), for the proposition that Board decisions must provide 
adequate reasons and bases, and other Court decisions 
regarding the duty to assist requirement in obtaining SSA 
records.  

It appears that in the early 1990's, the veteran's SSA 
records and certain VA clinical records dated in the 1970's 
and 1980's were initially obtained and associated with the 
claims folder.  However, it should be pointed out that such 
evidence was not of record at the time of the Board decisions 
in question and, therefore, cannot be considered in 
determining whether said Board decisions were clearly and 
unmistakably erroneous.  See Pierce v. Principi, 240 F.3d 
1348 (Fed. Cir. 2001).  As for VA medical records in 
particular, the constructive-notice records rule established 
in Bell v. Derwinski, 2 Vet. App. 611 (1992) is inapplicable 
to a clear and unmistakable error claim involving RO or Board 
decisions rendered prior to Bell, because Bell does not have 
retroactive effect and Russell requires only that the "law 
that existed at the time" of the prior final adjudication be 
considered.  Damrel, at 6 Vet. App. 246.  

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that a breach of a duty to 
assist cannot constitute clear and unmistakable error and 
that "grave procedural error" does not render a decision of 
VA non-final.  This decision, in pertinent part, overruled 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent 
that that decision held the existence of a "grave procedural 
error" rendered a decision of the VA non-final.  The Federal 
Circuit Court, citing Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994), noted that a clear and unmistakable error claim is an 
attack on a prior judgment that asserts an incorrect 
application of law or fact and that an incomplete record, 
factually correct in all other respects, is not clear and 
unmistakable error.  Thus, even assuming arguendo that the 
Board decisions in question violated the duty to assist, 
failure in the duty to assist cannot as a matter of law be 
the basis for a clear and unmistakable error claim.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Prior to the May 11, 1982 Board decision in question, a 
February 1980 Board decision affirmed a 50 percent evaluation 
for the veteran's schizophrenia.  The veteran has not made a 
collateral attack on that February 1980 Board decision.  That 
Board decision is final and binding.  38 U.S.C.A. §§ 511, 
7104(a) (West 2000); 38 C.F.R. § 20.1100 (2002).  Evidence of 
record at the time of said May 11, 1982 Board decision 
included an April 1981 private medical statement, which 
diagnosed severe paranoid schizophrenia with total and 
permanent mental disability; and March 1980 and August 1981 
VA psychiatric examinations reports, which diagnosed severely 
disabling schizophrenia.  Significantly, on that latter VA 
examination, although the veteran had depressed mood and 
anxiety with paranoid ideation and complaints of frequent 
auditory hallucinations, clinically he did not appear overtly 
delusional or bizarre.  In fact, he was described as 
cooperative, well-oriented, and in good contact with reality; 
was on antipsychotic medication; and had coherent and 
relevant speech..  

The May 11, 1982 Board decision, which awarded an increased 
rating of 70 percent for schizophrenia, cited in the 
"findings of fact" section therein that the veteran's 
psychotic disorder was currently manifested by "depressed 
mood with suicidal ruminations, content of thought which is 
referential with a strong paranoid ideation and frequent 
auditory hallucinations"; and "with the resolution of 
reasonable doubt in the veteran's favor, the evidence shows 
that the veteran suffers a severe social and industrial 
impairment due to his psychiatric disorder."  The conclusion 
of law set forth therein cited Code 9204.  Under the VA's 
Schedule for rating psychotic disorders, including 
schizophrenia, then in effect, a 70 percent rating was 
warranted for severe social and industrial impairment 
(manifested by lesser symptomatology than was required for a 
total schedular rating).  A 100 percent rating required 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9204 (1982-87).  

Subsequently, the veteran appealed a February 1986 rating 
decision, which reduced the evaluation for schizophrenia from 
70 percent to 50 percent, effective May 1, 1986.  Said rating 
decision sheet indicated that the rating reduction was based 
on a December 1985 VA psychiatric examination.  The December 
1985 VA psychiatric examination report indicated that the 
veteran was unemployed and receiving "SS" [Social Security] 
benefits; and that he remained at home resting most of the 
time.  Clinically, although he appeared anxious with auditory 
hallucinations, nevertheless he appeared alert, cooperative, 
with coherent and relevant speech.  He was fairly oriented.  
His schizophrenia was assessed as severe.  The January 7, 
1987 Board decision, which awarded a restored rating of 70 
percent for schizophrenia, cited in the "finding of fact" 
section therein that the veteran's psychotic disorder was 
primarily manifested by "marked anxiety and tremors, poverty 
of thought, ideas of reference, poor memory and superficial 
affect; the disability is productive of severe social and 
industrial inadaptability"; and the conclusion of law set 
forth therein cited Code 9204.  

It appears that said May 11, 1982 and January 7, 1987 Board 
decisions correctly applied the pertinent laws and 
regulations and were well supported by the facts existant at 
that time.  A reasonable interpretation of the medical 
evidence then of record was that the veteran's schizophrenia 
was severely, not totally, disabling, as said Board decisions 
clearly held, particularly since he remained oriented with 
cognitive functions essentially intact and the examiners on 
VA examinations assessed the psychiatric impairment as 
severe.  A motion for clear and unmistakable error must fail 
if there is a "plausible" or rational basis for the Board's 
interpretation of VA law and application of that law to the 
existant facts pertaining to a veteran's claim.  See Berger 
v. Brown, 10 Vet. App. 166, 170 (1997).  Appellant's motion 
is basically a disagreement as to how the facts were weighed 
or evaluated.  Under 38 C.F.R. § 20.1403(d), a disagreement 
as to how the facts were weighed or evaluated cannot 
constitute clear and unmistakable error.  Additionally, 
contrary to the veteran's contentions, 38 C.F.R. § 4.16 was 
not applicable, since those provisions applied only to the 
issue of entitlement to a total rating based upon individual 
unemployability.  Parenthetically, although under 38 C.F.R. 
§ 4.16(c), a 100 percent schedular evaluation could be 
assigned where a veteran's only service-connected disability 
was a mental disorder rated 70 percent and such mental 
disorder precluded substantially gainful employment, 38 
C.F.R. § 4.16(c) was not even in existence at the time of the 
Board decisions in question and, thus, is inapplicable in 
deciding the clear and unmistakable error claim.  

Even assuming arguendo that the evidence of record at the 
time of said May 11, 1982 and January 7, 1987 Board decisions 
may have indicated that the veteran was not employable, 
neither Board decision actually adjudicated the issue of 
entitlement to a total rating based upon individual 
unemployability.  Under 38 C.F.R. § 19.102(b) (in effect in 
1982 but subsequently repealed prior to 1987), the Board 
"may assume jurisdiction of an unappealed issue on its own 
motion, in a case properly before the Board, as provided in 
§ 19.2."  38 C.F.R. § 19.2 (in effect in 1982 but 
subsequently repealed prior to 1987) delegated authority to 
the Chairman and Vice Chairman of the Board to authorize 
assumption of appellate jurisdiction of an adjudicative 
determination which has not become final.  However, the Board 
at the time of said May 11, 1982 Board decision could not 
have assumed jurisdiction on its own motion of any 
"pending" claim for a total rating based upon individual 
unemployability, since such claim had not yet been 
adjudicated by the RO and therefore was not an "adjudicative 
determination" as required by 38 C.F.R. § 19.2 even to 
qualify for a discretionary assumption of jurisdiction by the 
Board.  In fact, the January 7, 1987 Board decision in its 
introduction section referred that unadjudicated issue to the 
RO, specifically pointing out that that issue "is not 
prepared for appellate review."  Clearly, the Board at the 
time of either Board decision in question did not have 
appellate jurisdiction over that total rating based upon 
individual unemployability issue, since that issue had not 
been adjudicated by the RO at that time.  

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2002).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§§ 3.160, 20.1103, 20.1104 (2002).  Even assuming arguendo 
that the veteran had a "pending" claim for a total rating 
based upon individual unemployability filed at the time of 
said May 11, 1982 and January 7, 1987 Board decisions, the 
Board did not have jurisdiction over that "pending" claim 
which had not yet been adjudicated by the RO and neither 
Board decision in question rendered a final decision on that 
unadjudicated issue.  In order to establish clear and 
unmistakable error, there must be a final RO or Board 
decision on an issue.  See 38 C.F.R. § 3.104(a) (2002), 
pertaining to rating decisions, which states "[p]revious 
determinations which are final and binding...will be accepted 
as correct in the absence of clear and unmistakable error"; 
38 C.F.R. § 20.1400 (2002), pertaining to motions to revise 
Board decisions based on clear and unmistakable error, which 
states that "[a]ll final Board decisions are subject to 
revision...."; and 38 C.F.R. § 20.1401(a) (2002), which 
defines the term "issue" in connection with clear and 
unmistakable error claims as "a matter upon which the Board 
made a final decision."  

Contrary to the veteran's contentions, the May 11, 1982 and 
January 7, 1987 Board decisions were not "clearly and 
unmistakably erroneous" for failure to provide adequate 
"reasons and bases", since at the time those decisions were 
rendered, Board decisions were required to "set forth 
specifically the issue or issues, separately stated findings 
of fact and conclusions of law, and the reasons for the 
Board's decision" (See 38 C.F.R. § 19.180 (1982) and 38 
C.F.R. § 19.145 (1987)); and these requisites were in fact 
satisfied in both Board decisions.  Reasons were provided in 
both Board decisions in question to explain the basis for the 
70 percent evaluation awarded or restored and it was a 
reasonable exercise of judgment not to award a 100 percent 
schedular evaluation for schizophrenia based on the medical 
evidence, since the evidence then of record suggested that 
the veteran remained oriented, cognitively intact, and 
without bizarre behavior and his psychiatric impairment on VA 
examinations was assessed as severe, but not total.  In 
short, any deficiencies in the Board decisions in question 
would have constituted at best "harmless" error and would 
not have manifestly changed the outcome.  

Consequently, the May 11, 1982 and January 7, 1987 Board 
decisions are not clearly and unmistakably erroneous, for the 
foregoing reasons; and therefore, are not subject to revision 
or reversal.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.


ORDER

Since the May 11, 1982 and January 7, 1987 Board decisions 
are not clearly and unmistakably erroneous, the motion for 
revision or reversal is denied.  


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




